DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments are persuasive and after further consideration new art rejections have been written.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 6-10, and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fruehsorger et al. (US 2015/0360544 A1) in view of Trutnovsky et al. (US 2017/0136848 A1) and Delaruelle (US 2017/0274737 A1).
Regarding claim 1¸Fruehsorger  discloses an air conditioning system for a vehicle comprising an air pollution level detector comprising an outside air pollution sensor (Fruehsorger 131) and an inside air pollution sensor (Fruehsorger 121) and an outside air quality acquiring unit (Fruehsorger 130) that compares the outside air pollution level with an outside air pollution level (Fruehsorger [0016]) and an inside air quality acquiring unit (Fruehsorger 120) that compares the inside pollution level to a threshold value (Fruehsorger [0017]).
Fruehsorger is silent regarding a controller for controlling the air conditioning system based on the air quality levels determined by the air quality acquiring units.
However, Delaruelle teaches an air conditioning system for a vehicle that comprises an air pollution sensor (Delaruelle 14) for detecting outside air pollution levels and a controller (Delaruelle 38) for switching between an air circulation mode and an outside air introduction mode (Delaruelle [0046]). Delaruelle further teaches comparing the outside air pollution level to an outside air pollution level threshold value (Delaruelle 210) and switching the air conditioner to an air circulation mode (Delaruelle 212).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Fruehsorger’s air conditioning system to utilize Delaruelle’s teaching of using a controller to automate switching the air conditioner to an inside air recirculation mode when outside pollution exceeds a threshold value to limit passenger exposure to pollution improving passenger comfort.
Trutnovsky teaches a vehicle air conditioning system comprising an interior pollution sensor (Trutnovsky 280) and a controller (Trutnovsky 270) configured to compare the inside pollution level to an inside pollution threshold value (Trutnovsky 320) and open a fresh air damper when interior pollution exceeds a threshold value (Trutnovsky 335). Examiner notes that Trutnovsky uses the term “minimum air quality threshold” however Trutnovsky paragraph [0054] discloses the air quality threshold is a measured level of carbon dioxide or volatile organic compounds which are pollutants. Examiner further notes that Trutnovsky does not explicitly discuss recirculation or inside air circulation however, Trutnovsky figure 2 explicitly shows return air to the air conditioner from the interior and that a fresh air damper (Trutnovsky 275) has two positions open and closed (Trutnovsky [0040]). Therefore, inherently during the control process disclosed in figure 3 the fresh air door must be closed and the only source for airflow is the return air. Thus, Trutnovsky’s control method inherently includes an indoor air circulation mode and opening the fresh air damper door is inherently switching to an outside air introducing mode.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Fruehsorger’s air conditioning system to utilize Trutnovsky’s teaching of comparing inside air pollution level with an inside air pollution level threshold to make a determination to switch from inside air circulation mode to the outside air introduction mode when the threshold is exceeded to automate pollution level control to improve user comfort and eliminate the need for user intervention when sensors detect unacceptable pollution levels.
Regarding claim 6, Fruehsorger, Delaruelle, and Trutnovsky as applied to claim 1 teach the air conditioning system’s outside air quality acquiring unit (Fruehsorger 130) comprises an outdoor dust sensor (Fruehsorger 131) for measuring the outside air pollution level. Examiner notes that dust is a particulate and therefore Fruehsorger’s particulate sensor is capable of sensing dust and is being interpreted as a dust sensor.
Regarding claim 7, Fruehsorger, Delaruelle, and Trutnovsky as applied to claim 1 are silent regarding NOx sensors and SOx sensors being utilized as part of the air pollution level detector.
However, Delaruelle teaches a system for handling air pollution in a vehicle comprising an air pollution measuring device (Delaruelle 14) for measuring pollutants in the environment around the vehicle (Delaruelle [0036]). The sensors can include a NOx sensor and an SO2 sensor (Delaruelle [0036]). Examiner notes that SOx includes SO2. Delaruelle further teaches changing the air recirculation mode in response to the pollution level exceeding a threshold value (Delaruelle [0061]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Fruehsorger’s air conditioning system to utilize Delaruelle’s teaching of using NOx and SO2 sensors as outdoor pollutant sensors to protect vehicle occupants from unsafe levels of NOx and SO2. 
Regarding claim 8, Fruehsorger, Delaruelle, and Trutnovsky as applied to claim 1 are silent regarding the type of sensors used inside the vehicle.
However, Fruehsorger further discloses that the inside air quality acquiring unit (Fruehsorger 120) can utilize an odor sensor (Fruehsorger 122) for evaluating air quality.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to select the odor sensor as the sensor for detecting indoor pollution levels to produce the predictable result of preventing foul odors within the car thereby improving passenger comfort.
Regarding claim 9, Fruehsorger, Delaruelle, and Trutnovsky as applied to claim 1 are silent regarding the exact type of sensors used inside the vehicle.
However, Trutnovsky further teaches the HVAC system for a vehicle’s inside air sensor (Trutnovsky 280) can be a VOC sensor (Trutnovsky [0042]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Fruehsorger’s air conditioning system to utilize Trutnovsky’s teaching of an interior VOC sensor to produce a predictable result of protecting occupants from exposure to dangerous levels of volatile organic compounds (VOCs).
Regarding claim 10, Fruehsorger, Delaruelle, and Trutnovsky as applied to claim 1 are silent regarding a CO2 sensor configured to measure the pollution level inside the vehicle.
However, Trutnovsky further teaches the inside air sensor (Trutnovsky 280) utilized by the control algorithm can be a carbon dioxide sensor (Trutnovsky [0042]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Fruehsorger’s air conditioning system to utilize Trutnovsky’s teaching of a carbon dioxide sensor as the inside pollution sensor to produce the predictable result of limiting occupant exposure to high levels of carbon dioxide.
Regarding claim 12, Fruehsorger, Trutnovsky, and Delaruelle as applied to claim 1 are silent regarding air purification.
However, Fruehsorger, further teaches the air conditioning system comprises an air cleaner (Fruehsorger 110) that cleans the air in an internal circulation mode (Fruehsorger [0019]).
Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fruehsorger et al. (US 2015/0360544 A1), Trutnovsky et al. (US 2017/0136848 A1), and Delaruelle (US 2017/0274737 A1) as applied to claim 1 above, and further in view of Fukami et al. (US 4,412,425).
Regarding claim 2, Fruehsorger, Trutnovsky, and Delaruelle as applied to claim 1 are silent regarding a heat exchanger configured to exchange heat between  the outside air introduced to the vehicle and the inside air discharged from the vehicle.
However, Fukami teaches a vehicle air conditioning system comprising a heat exchanger (Fukami 3) situated to exchange heat between an outside air passage (Fukami 1) and an inside air discharge passage (Fukami 2).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Fruehsorger’s air conditioning system to utilize Fukami’s teaching of a heat exchanger between the outside air intake path and inside air discharge path to reduce heating/cooling costs by recovering energy from the discharged air.
Claim(s)  3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fruehsorger et al. (US 2015/0360544 A1), Trutnovsky et al. (US 2017/0136848 A1), and Delaruelle (US 2017/0274737 A1) as applied to claim 1 above, and further in view of Baek (US 201/0017900 A1).
Regarding claim 3, Fruehsorger, Trutnovsky, and Delaruelle as applied to claim 1 are silent regarding a fog information detector .
However, Baek teaches a window defogging system comprising a vehicle air conditioning system (see Baek figure 3), a controller (Baek 20), and a fog information detector (Baek 10). Examiner notes that Baek refers to 10 as a humidity detecting unit but discloses the controller determines if fog is generated (Baek [0043]) based on the values from the humidity detecting unit and it is therefore being interpreted as a fog information detector. Baek further teaches the controller puts the air conditioner into a defogging mode (Baek [0044]) when fog is detected where the air conditioner is put into an outside -air introduction mode (Baek [0045)).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Fruehsorger’s air conditioning system to utilize Baek’s fog information detector and defogging mode to automatically remove fog from the windshield to improve driver visibility.
Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fruehsorger et al. (US 2015/0360544 A1), Trutnovsky et al. (US 2017/0136848 A1),  Delaruelle (US 2017/0274737 A1), and Baek (US 201/0017900 A1) as applied to claim 3 above, and further in view of Won et al. (US 2018/0056941 A1).
Fruehsorger, Trutnovsky, Delaruelle, and Baek as applied to claim 3 teach the fog information detector comprises temperature sensors(Baek 12 and 14) for sensing windshield temperature and a windshield humidity sensor (Baek 16).
Fruehsorger, Trutnovsky, Delaruelle, and Baek are silent regarding an outdoor thermometer or an indoor thermo-hygrometer being part of the fog information detector.
However, Won teaches a method of defogging a vehicle that includes indoor temperature and humidity sensors (Won [0048]) and outdoor temperature and humidity sensors (Won [0048]) used to determine if fog formation is possible (Won [0050]) and trigger a defogging operation. Examiner notes that an indoor temperature sensor and humidity sensor is equivalent to the claimed thermo- hygrometer.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Khorana and Baek’s air conditioning system to utilize Won’s teaching of a fog information detector comprising outdoor temperature and humidity sensors and an indoor thermo-hygrometer to detect fog conditions on any windows of the vehicle and not just the windshield.
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fruehsorger et al. (US 2015/0360544 A1), Trutnovsky et al. (US 2017/0136848 A1), and Delaruelle (US 2017/0274737 A1) as applied to claim 1 above, and further in view of Uemura et al. (US 5,876,277).
Regarding claim 5, Fruehsorger, Trutnovsky, Delaruelle as applied to claim 1 are silent regarding an outdoor odor sensor.
However, Uemura teaches an air conditioning system for a vehicle that utilizes exterior and interior odor sensors (Uemura 45 and 46, respectively) to evaluate air quality.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Fruehsorger’s system to utilize Uemura’s teaching of an outdoor odor sensor as air pollution sensors to improve user comfort by automatically adjusting the air conditioning system to minimize foul odors. 
Allowable Subject Matter
Claim 11 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Current prior art of record fails to teach use of different pollution level threshold based on automatic or manual driving modes. The closest prior art found in examiner's search is Mullet (US 2018/0057013 A1) which discloses a self-driving vehicle where the air conditioner is operated at higher noise levels when no passengers are present.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES R BRAWNER whose telephone number is (571)272-0228. The examiner can normally be reached Monday - Friday 8:00am - 4:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve McAllister can be reached on 571-272-6785. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHARLES R BRAWNER/               Examiner, Art Unit 3762    

/STEVEN B MCALLISTER/               Supervisory Patent Examiner, Art Unit 3762